Citation Nr: 0022739	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for lumbar discogenic 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable original rating for an 
anxiety disorder, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
February 1980, with subsequent service on active and inactive 
duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

2.  The veteran does not incur ankylosis of the left ankle.

3.  The veteran's lower back symptomatology is consistent 
with severe intervertebral disc syndrome; this conclusion 
takes into account the veteran's well-documented painful 
motion on all movements of the lumbar spine and other 
complaints of pain on use.

4.  The veteran does not display persistent symptoms of 
intervertebral disc syndrome compatible with sciatic 
neuropathy and he has never been formally diagnosed with any 
such neuropathy,

5.  There is no evidence of a vertebra fracture, complete 
ankylosis of the spine, or unfavorable ankylosis of the 
lumbar spine.

6.  The veteran's anxiety disorder produces symptoms which 
require continuous medication.

7.  The evidence does not show that the veteran incurs 
occupational and social impairment due to his anxiety 
disorder. 

8.  The evidence does not show that the veteran exhibits 
psychoneurotic symptoms which result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for the residuals of a left ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.14, 4.40, 4.41, 4.45, and 
4.71a, Diagnostic Codes 5270 and 5271 (1999).

2. The criteria for a 40 percent evaluation, and no higher, 
for lumbar discogenic disease are met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, and 4.71(a), Diagnostic Code 5293 (1999).

3.  The criteria for a 10 percent evaluation, and no higher, 
for an anxiety disorder are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, and 4.130, 
Diagnostic Code 9400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (1999).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

Legal Analysis

The veteran's increased rating claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Left Ankle

The veteran severely sprained his left ankle in November 1990 
while on inactive duty for training.  The residuals of this 
injury were found service-connected in a December 1992 rating 
decision and are currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (ankle, limited 
motion of).  

A December 1993 radiology diagnostic report shows that an x-
ray examination failed to reveal any significant bone or 
joint abnormality and offers an impression of "normal left 
ankle."

An April 1998 VA joints examination report indicates that the 
veteran was then complaining of severe pain in the left 
medial ankle with occasional swelling.  Physical examination 
showed the veteran had full and complete range of motion of 
the left ankle.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movements or guarding of movements 
of the left ankle.  Likewise, there was no ankylosis or 
constitutional signs of inflammatory arthritis.  The 
diagnosis given was "residuals, left ankle injury."  

In a January 1999 hearing before the RO, the veteran 
testified that when he walks long distances his foot starts 
to hurt and that he incurs simultaneous swelling.  

A February 1999 VA joint examination report indicates that 
the veteran complained of severe pain on the medial aspect of 
the left ankle associated with occasional stretching of the 
tendons.  Walking and standing for long periods of time were 
precipitating factors.  He had no need to use crutches, a 
brace, a cane, or corrective shoes to walk.  He did not incur 
any episodes of dislocation or recurrent subluxations of the 
left ankle.  There was no ankylosis, leg discrepancy, or 
constitutional signs of inflammatory arthritis.  Dorsiflexion 
was five degrees and plantarflexion was 25 degrees, with mild 
painful motion on the last degree of the range of motion.  
The examiner offered the following remarks:  

There is mild objective evidence of 
painful motion on all movements of the 
left ankle.  There is no objective 
evidence of edema, effusion, instability, 
redness, heat, abnormal movement and 
guarding of movement of the left ankle.  
There is mild tenderness to palpation on 
lateral malleolus.  There is mild 
weakness of left ankle dorsiflexor 
muscle; extensor hallucis longus with 
muscle strength graded 4 or 5.

He has a normal gait cycle.  He can 
stand, he can squat, and he can rise from 
toes and heels with mild pain on the left 
ankle.  

The diagnosis given was "residuals left ankle injury."

The Board has review the veteran's claim in light of all 
potentially applicable diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (ankle, ankylosis of) offers a maximum 
40 percent disability rating but is not for application 
because both VA joint examination reports show that the 
veteran does not sustain ankylosis of the left ankle.  
Diagnostic Codes 5272, 5273, and 5274 do not offer a 
disability rating higher than 20 percent.

Under Diagnostic Code 5271, a 20 percent disability rating is 
assigned for "marked" limitation of ankle motion.  This 20 
percent disability rating represents the highest available 
under Diagnostic Code 5271 and is the veterans present 
disability rating.  

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected residuals of a 
left ankle injury.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  There is no doubt 
that the veteran has symptomatology indicative of pain on use 
of his ankle.  Although the Board sympathizes with the 
veteran's difficulties due to this disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for the 
veteran's ankle condition is 20 percent, and this evaluation 
encompasses a level of compensation for severe symptoms such 
as the veteran may experience and for any impairment in 
earning capacity due to these symptoms.  The Board must 
therefore find that the criteria for an evaluation greater 
than 20 percent for the residuals of a left ankle injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.14, 4.40, 
4.41, 4.45, and 4.71a, Diagnostic Codes 5270 and 5271 (1999).

Lumbar Spine

The veteran's lumbar spine disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (intervertebral disc syndrome).  

An August 1992 VA radiology diagnostic report indicates that 
a lumbosacral spine x-ray series showed mild narrowing of the 
disc space between L5-S1 and mild osteophytosis of L-5.  
There was no evidence of either spondylolysis or 
spondylolisthesis.  

A January 1994 VA radiology diagnostic report indicates that 
x-rays showed mild narrowing of the intervertebral disc 
between the 4th and 5th lumbar vertebrae as well as at the 
lumbosacral junction with mild reactive changes about their 
contiguous vertebral borders.  Mild degenerative changes were 
present about the articular facets at the lumbosacral 
junction.  The sacroiliac articulations were within normal 
limits bilaterally and the pedicles were preserved.  

An April 1998 VA spine examination report indicates that the 
veteran complained of constant severe low back pain and 
occasional numbness of the left leg.  The veteran was taking 
Naproxyn and receiving unspecified injections for his 
condition.  He could not participate in Karate and neither 
could he dive or drive trucks as he did before.  

Physical examination revealed the following range of motion 
measurements: forward flexion - 70 degrees; backward 
extension - 30 degrees; right and left lateral flexion - 40 
degrees; right and left rotation - 35 degrees.  There was 
mild objective evidence of painful motion on all movements of 
the lumbar spine and objective evidence of mild lumbar 
paravertebral muscle spasm.  There was no objective evidence 
of weakness of the legs and there was mild tenderness to 
palpation on lumbar paravertebral muscles.  The examiner 
found no postural abnormalities of the back and no fixed 
deformities.  There was no muscle atrophy of lower 
extremities.  Knee jerks and ankle jerks were +2, bilateral 
and symmetric.  There was negative straight leg raising and 
Lasegue sign bilaterally and normal muscle strength was 
displayed.  A diagnosis of lumbar discogenic disease was 
given.  

At his January 1999 hearing before the RO, the veteran 
testified that he incurs lower back pain after walking long 
distances and after getting up from a sitting position.  He 
further explained that he had trouble sleeping and getting 
out of bed because of the pain, for which he had to take 
medication.  

A February 1999 VA spine examination report shows the veteran 
complained of mild low back pain associated with occasional 
numbness of the left calf.  He was in no need to use 
crutches, a brace, a cane, or corrective shoes to walk.  

Physical examination revealed the following range of motion 
measurements: forward flexion - 70 degrees; backward 
extension - 30 degrees; right and left lateral flexion - 35 
degrees; right and left rotation - 35 degrees.  There was 
moderate objective evidence of painful motion on all 
movements of the lumbar spine and moderate lumbar 
paravertebral muscle spasm and tenderness to palpation on the 
lumbar paravertebral muscles.  Further, there was no muscular 
atrophy of the lower extremities and he had a normal gait 
cycle.  He had diminished ankle jerks +1 bilaterally and +2 
knee jerks, bilateral and symmetric.  Straight leg raising 
was negative bilaterally.  The diagnosis given was lumbar 
discogenic disease.  

Diagnostic Code 5293 provides for a 40 percent rating for 
severe intervertebral disc syndrome, which is manifested by 
recurring attacks and intermittent relief.  A 60 percent 
rating under Diagnostic Code 5293 (pronounced intervertebral 
disc syndrome) is appropriate when the following symptoms are 
shown:  "persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  Diagnostic Code 5293 does not offer a disability 
rating above 60 percent.  

The Board finds that the veteran's lower back symptomatology 
is consistent with severe intervertebral disc syndrome and is 
thus deserving of a 40 percent disability rating under 
Diagnostic Code 5293.  Per DeLuca, this conclusion takes into 
account the veteran's well-documented painful motion on all 
movements of the lumbar spine and other complaints of pain on 
use.  

With regard to consideration of a higher disability rating 
for the veteran's lumbar spine disability, the Board notes 
the veteran's testimony at his January 1999 hearing to the 
effect that he sometimes experiences radiating pain in his 
lower extremities.  Transcript of hearing at page 6.  
Additionally, the February 1999 VA spine examination report 
relates the veteran's complaints of occasional numbness of 
the left calf.  However, because he does not display 
persistent symptoms compatible with sciatic neuropathy and 
further, because he has never been formally diagnosed with 
any such neuropathy, the Board finds that the criteria for a 
60 percent rating under Diagnostic Code 5293 have not been 
met.  

Because the evidence does not show a vertebra fracture 
(Diagnostic Code 5285), complete ankylosis of the spine 
(Diagnostic Code 5286), or unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), the veteran is not 
qualified for a rating higher than 40 percent under the 
Schedule's evaluation scheme for spinal disabilities.

Anxiety disorder

The veteran originally filed a claim of entitlement to 
service connection for an anxiety disorder in March 1996.  
This claim was initially denied by the RO in a September 1996 
rating decision from which the veteran perfected a timely 
appeal.  Following submission of the medical evidence 
described below, the RO, in a May 1998 rating decision, found 
the veteran's anxiety disorder service-connected and assigned 
a noncompensable rating effective March 27, 1998, the date of 
receipt of Dr. Roman's psychiatric evaluation report.  

An August 1996 VA mental disorder examination report 
concludes with a finding of "no specific psychiatric 
disorder."

Dr. Roman's psychiatric evaluation report describes an 
examination that took place in September 1997.  The veteran's 
subjective complaints were described as secondary to his left 
ankle and lumbar spine disabilities and included anxiety, 
irritability, poor control of impulses, loss of interest 
about things, lack of energy, low self esteem, ideas of loss 
or hope and impotency.  

Dr. Roman noted his affect was appropriate and his 
disposition was depressed.  His thought was logical and 
coherent but that he had ideas of hopelessness.  He did not 
have suicidal or homicidal ideas.  Attention and 
concentration were reduced.  With regard to judgment, Dr. 
Roman noted the veteran exhibits poor judgment and poor 
impulse control during situations of tension.  She included a 
diagnostic impression of major severe depression secondary to 
physical injury condition C4-C5/L5-S1 and assigned a GAF 
(Global Assessment of Functioning) score of 60.  Medication 
treatment included Paxil and Xanax.

An April 1998 VA mental disorder examination report indicates 
the veteran complained of poor sleep and "many personal 
problems."  It was noted that the veteran was taking Paxil 
and Xanax as prescribed by Dr. Roman.  The examiner reported 
the following objective findings:

The veteran is clean, adequately dressed 
and groomed.  He is alert, oriented times 
three.  His mood is anxious and somewhat 
depressed.  His affect is constricted.  
His attention is good.  His concentration 
is good.  His memory is good.  His speech 
is clear and coherent.  His is not 
hallucinating.  He is not suicidal nor 
homicidal.  His insight and judgment are 
fair.  He exhibits good impulse control.  

The diagnosis given was "anxiety disorder, not otherwise 
specified, with depressive features" and a GAF score of 75 
was assigned.  The examiner further related that "based on 
the current evaluation, it is considered that the veterans' 
neuropsychiatric condition is secondary to:  his back and 
neck pain, lack of improvement, unemployment, personal 
problems and financial situations."  

Because the appellant's claim of entitlement to an increased 
rating for his anxiety disorder was initiated before the 
rating criteria for evaluating mental disorders were changed 
on November 7, 1996, the Board will review the claim under 
both sets of criteria in order to accord him evaluation under 
the set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Under the criteria for rating mental disorders that became 
effective November 7, 1996 (new criteria), a 100 percent 
evaluation is assigned when the mental disorder results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned under the new criteria 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 50 percent evaluation is assigned under the new criteria 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is assigned under the new criteria 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective November 7, 1996.  

A 10 percent evaluation is assigned under the new criteria 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A noncompensable evaluation is assigned under the new 
criteria when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication. 

Under the criteria for rating mental disorders in affect 
prior to November 7, 1996 (old criteria), a 100 percent 
evaluation is assigned for a mental disorder when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet.App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned under the old criteria 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  

A 50 percent evaluation is assigned under the old criteria 
when there is considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent evaluation is assigned under the old criteria 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

A 10 percent evaluation is assigned under the old criteria 
when the psychoneurotic symptoms are less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of nervousness productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411, prior to November 7, 1996.  

The Board finds that the veteran's anxiety disorder qualifies 
for a 10 percent disability evaluation under the new criteria 
because his condition produces symptoms which must be 
controlled by continuous medication.  However, because the 
evidence does not show that the veteran incurs occupational 
and social impairment due to his anxiety disorder, he does 
not qualify for a 30 percent evaluation under the new 
criteria.  Further, because the evidence does not show that 
the veteran exhibits psychoneurotic symptoms which result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, he likewise does not quality for a 30 percent 
evaluation under the old criteria.    

We note that because the veteran is being assigned a 10 
percent original evaluation for his anxiety disorder, and 
that a greater rating was not warranted at any point during 
the pendency of his appeal, that the considerations of staged 
evaluations implicated by Fenderson v. West are not 
applicable in this case.


ORDER

A claim of entitlement to an increased rating for residuals 
of a left ankle injury is denied.

A 40 percent disability rating for lumbar discogenic disease 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

A 10 percent disability rating for an anxiety disorder is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

